Citation Nr: 1636250	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-18 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to an initial compensable rating for a traumatic brain injury (TBI).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from December 2000 to October 2009 in the United States Marine Corps, with prior inactive duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2016, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file 

The May 2012 statement of case (SOC) addressed claims for higher ratings for a right cheek scar, right shoulder disability, and headaches, in addition to the claim for a compensable rating for the TBI.  However, in the Veteran's July 2012 VA Form 9, he limited the appeal to the claim for a TBI and did not perfect an appeal of the other claims.  While a January 2013 supplemental statement of the case inadvertently included all of the claims as listed on the May 2012 SOC, only the claim for a TBI was later certified to the Board in April 2013.  The TBI claim was the subject of the April 2016 personal hearing, and neither the Veteran nor his representative have raised argument or presented evidence concerning the other claims at the personal hearing or otherwise.  The claims for higher ratings for a right cheek scar, right shoulder disability, and headaches not currently on appeal and will not be addressed below.  As discussed at the hearing, however, this does not preclude appellate adjudication of the Veteran's headaches to the extent they are contemplated by the rating criteria for the TBI claim already on appeal. 

The claim for a TDIU has been added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As for the claim for the TBI, at the April 2016 hearing the Veteran testified that his symptoms have increased in severity since his last VA examination was conducted more than four years ago in April 2012.  A current examination must be afforded.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As for the claim for a TDIU, the record, including the last VA examination of April 2012, indicates that the Veteran's TBI residuals impact his ability to work.  The record further indicates that while the Veteran has been employed for periods of time, his employment could be marginal.  At the April 2016 hearing, the Veteran indicated that he planned to file a claim for a TDIU; however, for effective date purposes, the Board finds that construing this claim pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) would be of greater benefit to the Veteran.  On remand, the RO should send the Veteran a VCAA notice letter for the claim, and the examiner should provide a pertinent opinion.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA notice under 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b) on the claim for a TDIU. 

2.  Afford the Veteran a VA examination to determine the current severity of his TBI residuals.  The examiner is to be provided access to the electronic claims folder.  

(A.)  The examiner is requested to perform all necessary testing in accordance with the Compensation and Pension Examination TBI Examination Guidelines, and provide findings in accordance with the applicable worksheets for rating TBIs.  The examiner must comment upon the presence or absence, and the frequency or severity of the physical, cognitive, and behavioral/emotional manifestations of the TBI.  

To the extent possible, the examiner is additionally asked to provide retrospective findings on the severity of the TBI since the October 31, 2009 effective date for the award of service connection. 

(B.)  With regard to headaches and the psychiatric disorder, which are separately-rated residuals of the TBI, the examiner should provide findings in accordance with the applicable worksheets for rating headaches and psychiatric disabilities. 

(C.)  The examiner must describe the functional impact of the Veteran's service-connected disabilities on his ability to secure or follow substantially gainful employment.

All opinions should be supported by a clear rationale.

3.  Thereafter, readjudicate the claims, considering all evidence and all applicable laws and regulations.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.







The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

